 



EXHIBIT 10.3

ADMINISTRATIVE CREDIT SERVICES AGREEMENT

Florida

     THIS ADMINISTRATIVE CREDIT SERVICES AGREEMENT (“Agreement”) is made and
entered into as of this 1st day of July, 2005, by and between NCP FINANCE
FLORIDA, LLC, an Ohio limited liability company (“Lender”), and CASH AMERICA
FINANCIAL SERVICES, INC., a Delaware corporation (“Cash America”).

R E C I T A L S

     The parties desire to enter into this Agreement for the purpose of setting
forth the terms and conditions which will govern certain services to be provided
by Cash America to Lender in connection with the brokering and servicing of
Loans (as defined below).

     NOW, THEREFORE, in consideration of the mutual promises set forth herein
and for other good and valuable consideration, Lender and Cash America agree as
follows:

     1. Definitions. Except as may be explicitly stated otherwise herein, the
following terms shall have the following meanings ascribed to them below:

“Advertising Materials” means all materials and methods used by Cash America in
the performance of its marketing and promotion obligations under this Agreement,
including, without limitation, advertisements, brochures, and similar materials.

“Borrowers” mean those persons who are borrowers with respect to the Loans.

“Loans” means small, short-term consumer loans made by Lender pursuant to this
Agreement with the assistance of Cash America pursuant to the Program Guidelines
to consumers in the State of Florida.

“Program” means the lending program of Lender for the origination and
consummation of Loans pursuant to this Agreement.

“Program Guidelines” means those guidelines established pursuant to Section 7
below for the administration of the Program.

“Program Materials” means all promissory notes, documents, and materials and
methods used in connection with the performance of the parties’ obligations
under this Agreement, including without limitation applications, disclosures and
agreements required by the Rules, promissory notes, privacy policies, collection
materials, and the like, but excluding Advertising Materials.

“Regulatory Authorities” means any local, state, or federal regulatory authority
having jurisdiction or exercising regulatory or similar oversight with respect
to Lender, Cash America, or Third Party Service Providers (except that nothing
herein

1



--------------------------------------------------------------------------------



 



shall be deemed to constitute an acknowledgement by any party hereto that any
Regulatory Authority has jurisdiction or exercises regulatory or similar
oversight with respect to the Loans, the Program or any party hereto with
respect to the performance of their respective obligations hereunder).

“Rules” means all local, state, and federal statutes, regulations, or ordinances
applicable to the acts of Lender, Cash America, or a Third Party Service
Provider as they relate to the Program; any order, decision, injunction, or
similar pronouncement of any court, tribunal, or arbitration panel issued with
respect to Lender, Cash America, or a Third Party Service Provider in connection
with this Agreement or the Program; and any regulations, policy statements, and
any similar pronouncement of a Regulatory Authority applicable to the acts of
Lender, Cash America, or a Third Party Service Provider as they relate to this
Agreement or the Program, if any.

“Third Party Service Provider” means any contractor or service provider directly
or indirectly retained by Lender or Cash America, who provides or renders
services in connection with the Program.

     2. General Description of Program. The parties agree that the Program shall
consist of the origination, funding, and collection of Loans in accordance with
the Program Guidelines to Borrowers at such locations in the State of Florida as
Cash America may designate from time to time. The parties agree that Lender
shall have sole responsibility for establishing credit and underwriting
criteria, making the decisions as to whether or not to make Loans to prospective
Borrowers, funding the Loans, and, subject to the timely performance of Cash
America’s obligations hereunder, managing the Program in accordance with
Lender’s express obligations under this Agreement and the Program Guidelines.
The parties further agree that Cash America’s responsibility under the Program
shall be to act as a Credit Services Organization on behalf of consumers in
accordance with the laws of the State of Florida and as such Cash America shall
have the right to charge a Borrower a fee (a “CSO Fee”) for brokering a Loan on
behalf of such Borrower. Cash America shall not share with Lender, and Lender
shall not accept, any portion of any CSO Fee obtained from a Borrower. The
services Cash America provides to each Borrower shall be governed by a Credit
Services Disclosure Statement (“CSO Disclosure Statement”) and a Credit Services
Contract between Cash America and each Borrower (each a “CSO Contract”). Cash
America, in Cash America’s sole discretion, shall be solely responsible for
determining the amount of the CSO Fee, the disclosures set forth in the CSO
Disclosure Statement and the terms and conditions of each CSO Contract and Cash
America shall determine, in Cash America’s sole discretion, whether or not it is
appropriate to offer any particular consumer the opportunity to apply for a
Loan. The parties shall endeavor to begin the Program and commence making the
Loans hereunder not later than July 1, 2005. Except as expressly provided below,
(a) nothing herein shall be deemed to commit Lender to originate or fund any
particular level or number of Loans, and (b) Lender makes no representation as
to the amount of funding it will be able to raise for the Loans; provided,
however, Lender hereby commits that it will have no less than $500,000 available
to fund Loans that satisfy the Lender’s underwriting criteria for making such
Loans. Additionally, nothing herein shall be deemed to commit Cash America to
broker any particular level or number of applicants for Loans and Cash America
makes no representation as to the number of Loan applications Cash America will
submit to Lender on behalf of prospective Borrowers.

2



--------------------------------------------------------------------------------



 



     3. Duties and Responsibilities of Lender. Lender shall perform and
discharge the following duties and responsibilities:



  (a)   Develop (and from time to time as it determines appropriate, modify) and
deliver to Processor (hereinafter defined) credit and underwriting criteria
determined by Lender, in Lender’s sole discretion, to be reasonable and prudent
for the Program and the Loans.     (b)   Make a determination, in Lender’s sole
discretion, as to whether or not to extend a Loan to a prospective Borrower
(which determination shall be made on a case by case basis or pursuant to
scoring systems or other criteria or models established by Lender).     (c)  
Extend credit to Borrowers in the form of Loans and fund the Loans.     (d)  
Disburse the proceeds of Loans to Borrowers in the manner set out in the Program
Guidelines.     (e)   Manage the Program in accordance with Lender’s express
obligations under this Agreement and under the Program Guidelines and manage the
portfolio of Loans using commercially reasonable standards of care, skill and
attention, in each case subject to the timely performance by Cash America of
Cash America’s obligations under this Agreement and the Program Guidelines.    
(f)   Promptly deliver to Cash America all communications received from
Borrowers or applicants who are denied a Loan (including, without limitation,
information requests and bankruptcy filings) to the extent Cash America
reasonably needs the same in order to service the Loans and to perform its other
obligations hereunder.     (g)   Generate adverse action notices and other
communications which may be required under the Rules to persons who apply for
but are denied a Loan, subject to Cash America’s responsibility to deliver and
manage such adverse action notices as described in the Program Guidelines.

     4. Duties and Responsibilities of Cash America. Lender hereby appoints Cash
America to perform certain brokering and servicing functions in connection with
this Agreement under the Program and retains Cash America as its servicer for
the Loans, as provided in this Agreement and in the Program Guidelines, and Cash
America hereby accepts such appointment and agrees to perform and discharge the
following duties and responsibilities:



  (a)   Market and promote the Loans and solicit potential Borrowers in the
manner set out in Section 8 below.     (b)   Post a conspicuous notice at each
of Cash America’s locations subject to this Agreement that identifies Lender as
the lender of the Loans and providing such other information as Lender and Cash
America may mutually agree from time to

3



--------------------------------------------------------------------------------



 



      time, with each party acting in good faith and in a commercially
reasonable manner.     (c)   Provide certain disclosures and agreements to each
Borrower, including a CSO Disclosure Statement and a CSO Contract, in the manner
described in the Program Guidelines.     (d)   Oversee the application process
for Loans, solicit applications, and assist potential Borrowers in completing
applications.     (e)   Maintain a contract with a third party loan underwriting
service (“Processor”) such as TeleTrack, Inc. that will receive Loan
applications and evaluate such applications using Lender’s underwriting
criteria.     (f)   Transmit Loan applications to Lender and/or Processor, as
instructed by Lender.     (g)   Receive evaluations of Loan applications and the
resulting Loan approval or denial decisions from Lender and/or Processor and
forward such decisions to the applicable applicants.     (h)   Prepare and
ensure the proper completion and delivery of Loan documentation to Lender,
Processor (if instructed by Lender) and Borrowers.     (i)   Assist Lender in
the disbursement of Lender’s Loan proceeds to Borrowers.     (j)   Service the
Loans and forward to Lender, in the manner specified in Section 6 below, any
Loan payments delivered to Cash America by Borrowers. The funds from these
payments shall (i) belong to and be held in trust for Lender or the recipient
designated by Lender, (ii) not be deposited in an account with other funds of
Cash America or any other person, and (iii) not be used by Cash America for any
purpose other than as expressly provided in this Agreement.     (k)   Reflect
all Loan transactions and track Loan balances on an MIS and accounting system to
be maintained by Cash America pursuant to the requirements of Section 11 below.

     5. Defaulted Loans. A Loan shall default upon the occurrence of any of the
following: (a) the Borrower fails to make any payment when due, (b) the Borrower
makes any statement or representation in connection with obtaining a Loan which
is false, (c) the Borrower fails to keep any promise or agreement it made to the
Lender in any promissory note evidencing a Loan, or (d) the CSO Contract related
to such Loan is cancelled for any reason prior to the Lender receiving payment
in full on such Loan. Pursuant to each CSO Contract, and regardless of whether
the CSO Contract is cancelled, Cash America agrees to, and hereby does,
unconditionally guaranty, on behalf of the Borrower, and for the benefit of
Lender, the prompt payment of all amounts due under each Loan to Lender. In full
satisfaction of such guaranty obligations, Cash America will, on the day a Loan
defaults, purchase such Loan from Lender for an amount equal to the principal,
interest and fees accrued and outstanding as of such date. All

4



--------------------------------------------------------------------------------



 



such purchased Loans will be assigned by Lender to Cash America without recourse
pursuant to a Master Assignment of Promissory Notes to be executed by Cash
America and Lender on even date herewith. Following such assignment, all amounts
paid by Borrowers with respect to such purchased Loans (including the proceeds
of any new Loans made to Borrowers by Lender for the purpose of refinancing such
purchased Loans) shall be for the account of Cash America.

     6. Settlement. The parties agree to settle all amounts due from one party
to the other pursuant to this Agreement and the Program Guidelines on a daily
basis. Any payment due from one party to the other under this Agreement and the
Program Guidelines shall be made by an automatic clearinghouse transfer with
next day settlement on the business day immediately succeeding the transaction
date. Within twenty (20) days after the end of each calendar month, the parties
shall prepare a recap and reconciliation of all of the settlements made during
that month, and if the reconciliation reveals that one party owes the other an
amount necessary to correct an inaccuracy in the previous settlement process,
that amount shall be paid immediately. The payment and purchase obligations of
the parties under this Agreement and the Program Guidelines shall survive the
termination of this Agreement and will remain in effect as long as any Loans
remain on the books of Lender. Lender acknowledges and agrees that if it issues
its draft to a Borrower for the disbursement of Loan proceeds to that Borrower
and Cash America then honors that draft, the amount of the draft shall be
considered due and owing from Lender to Cash America on the date that Cash
America honors the draft. Pursuant to the requirements of Section 11 below, Cash
America shall capture and record all relevant data concerning any Loan
transaction and prepare appropriate reports and summaries as may be necessary to
effect settlement hereunder, facilitate the review and analysis of all Loan
activity, and permit Lender to reflect such Loan transactions on its books and
records.

     7. Program Guidelines. Lender and Cash America will mutually agree upon the
Program Guidelines in writing from time to time. Except as provided in Section 9
below, the parties may modify the then current Program Guidelines only by means
of a written agreement signed by duly authorized representatives of both
parties. Both parties agree to act in good faith and in a commercially
reasonable manner in connection with the establishment and modification, if any,
of the Program Guidelines. The parties agree to perform their duties and
responsibilities under this Agreement in accordance with the provisions of the
Program Guidelines, as they may be modified from time to time.

     8. Program Materials; Advertising Materials; Trade Names and Trademarks.
The parties shall each be responsible for preparing their own respective Program
Materials; provided, however, prior to the use of any Program Materials prepared
by one party, the other party shall be entitled to review and approve such
Program Materials in the manner described below. Each party agrees that it will
not use any Program Materials unless such Program Materials have been approved
in advance by the other party hereto. Cash America shall be responsible for the
development of proposed Advertising Materials concerning advertising and
marketing of Loans and solicitation of potential Borrowers. The form and content
of all Advertising Materials shall be subject to the prior review and approval
of Lender in the manner described below. The nature of the Advertising
Materials, the scope of their dissemination, and the total expenditures to be
made on Advertising Materials for the Program shall be determined by Cash
America in its reasonable discretion, and Cash America shall pay all expenses
concerning the production, use, and dissemination of Advertising Materials.
Notwithstanding anything herein to the contrary,

5



--------------------------------------------------------------------------------



 



each party agrees that they will respond in writing to any request from the
other party for an approval of any Advertising Materials or Program Materials
within five (5) business days following such other party’s receipt of such
materials and any such materials shall be deemed approved by such other party
upon the earlier to occur of (a) the actual approval of such materials, or (b)
upon the expiration of the above-described five (5) business day period if the
party whose approval is being sought fails to timely approve or disapprove such
materials within such five (5) business day period. If a party disapproves any
proposed Program Materials or Advertising Materials within the required time
frame, such party will detail its reasons for such disapproval in such party’s
written disapproval notice to the other party. A party hereto may at any time
retract or modify any approval previously given by it with respect to any
Program Materials or Advertising Materials if such action is necessary in order
to remain in compliance with the Rules; provided, however, no party shall
retract or modify a previously granted approval if there has been no intervening
change in the Rules which would require such retraction or modification. Lender
acknowledges that approved Program Materials or Advertising Materials may
contain trade names, trademarks, or service marks of Cash America, and Lender
shall have no authority to use any such names or marks separate and apart from
their use in the Program Materials or Advertising Materials. The parties shall
use Program Materials and Advertising Materials only for the purpose of
implementing the provisions of this Agreement and shall not use Program
Materials or Advertising Materials in any manner that would violate the Rules or
any provision of the Program Guidelines.

     9. Loan Terms and Charges; CSO Terms and Fees. All underwriting criteria,
Loan terms and all interest, fees, and other charges associated with the Loans,
exclusive of any CSO Fees, shall be established by Lender and shall be reflected
in the Program Guidelines. Notwithstanding the foregoing, however, Lender shall
have the right to modify any underwriting criteria, Loan term, interest rate,
fee, or other charge (exclusive of any CSO Fees), if Lender reasonably
determines that such modification is necessary in order to remain in compliance
with the Rules. The terms and conditions of the CSO Disclosure Statements, CSO
Contracts and the amount of any CSO Fees shall be established by Cash America,
shall comply with the Rules and shall be reflected in the Program Guidelines.
Notwithstanding the foregoing, however, Cash America shall have the right to
modify any CSO Disclosure Statements, CSO Contracts and the amount of any CSO
Fees, if Cash America reasonably determines that such modification is necessary
in order to remain in compliance with the Rules. In the event either party
becomes aware that any underwriting criteria, Loan terms, interest, fee or other
charge associated with the Loan or any terms and conditions of the CSO
Disclosure Statements, CSO Contracts or the amount of any CSO Fee is not in
compliance with the Rules, the party becoming aware of the same shall notify the
other party of such non-compliance and each party hereto agrees to cooperate in
good faith with each other, and to diligently take commercially reasonable
steps, as may be necessary in order to promptly correct any such non-compliance.

     10. Third Party Service Providers. A party hereto shall not, whether
directly or indirectly, retain any Third Party Service Provider to assist it in
performing its duties hereunder or to otherwise participate in the Program
except with the prior written consent of the other party hereto, which consent
shall not be unreasonably withheld. In seeking the approval to retain a Third
Party Service Provider, the party requesting such approval shall provide to the
other party such information concerning the proposed Third Party Service
Provider as such other party may reasonably request. A party may condition its
willingness to approve a proposed Third Party

6



--------------------------------------------------------------------------------



 



Service Provider upon obtaining a written commitment from such Third Party
Service Provider to comply with the terms of this Agreement and the Program
Guidelines, to submit to audits and inspections by either party hereto, and to
indemnify the parties hereto upon such terms and conditions as the parties
hereto may reasonably require. Notwithstanding the above, Lender acknowledges
and agrees that those affiliate companies of Cash America that own and operate
“Cash America Pawn,” “Cash America Payday Advance,” “Cashland,” “Mr. Payroll,”
“GoldX,” “Urgent Money,” and “SuperPawn” stores are approved Third Party Service
Providers for purposes of affording potential Borrowers with the opportunity to
complete and submit applications for Loans, but only for so long as a particular
store and such store’s location maintains all licenses and registrations
required by any governmental authorities of the State of Florida in order for
such store to lawfully operate its business. Cash America shall be responsible
for supervising any Third Party Service Providers retained by Cash America.
Lender shall be responsible for supervising any Third Party Service Providers
retained by Lender.

     11. MIS and Accounting System. Cash America agrees to develop and maintain,
at its sole cost and expense, a comprehensive MIS and accounting system to
accurately and immediately reflect all Loan transactions and track all Loan
balances and which will satisfy the information requirements of Cash America,
Lender, Processor and Regulatory Authorities having jurisdiction over the
Program, if any, and a telecommunications line and computer terminal within
Lender’s main office to access such system. Cash America shall provide Lender on
a periodic basis with an electronic file with data concerning all Loans
originated hereunder to assist Lender in incorporating such information into its
internal accounting, record keeping, and audit systems. Upon termination of this
Agreement for any reason Cash America shall continue to provide the accounting
and MIS functions described herein for the Loans for the benefit of Lender and
maintain the MIS and accounting system described herein for such purpose for up
to one (1) year following termination of this Agreement.

     12. Cash America’s Representations and Warranties. Cash America makes the
following warranties and representations to Lender, all of which shall survive
the execution and termination of this Agreement for any reason:



  (a)   This Agreement is valid, binding and enforceable against Cash America in
accordance with its terms and has received all necessary corporate approvals.
Except for Cash America’s surety bonds described below, neither Lender nor Cash
America is required to obtain the approval of, or be licensed by, any Regulatory
Authority to lawfully perform their respective obligations hereunder.     (b)  
Cash America is a corporation duly incorporated, validly existing, and in good
standing under the laws of the state of its incorporation and is authorized,
registered, and licensed to do business in Florida and in each state in which
the nature of its activities makes such authorization, registration, or
licensing necessary or required. Cash America has obtained a bond as required
for credit services organizations under Section 817.7001, et seq., of the
Florida Statutes and will maintain said bond throughout the term of this
Agreement.     (c)   Cash America has the full organizational power and
authority to execute and deliver this Agreement and perform all of its
obligations hereunder.

7



--------------------------------------------------------------------------------



 



  (d)   The provisions of this Agreement and the performance of each of Cash
America’s obligations hereunder do not conflict with Cash America’s Articles of
Incorporation, Bylaws, or any agreement, contract, lease, or obligation to which
Cash America is a party or by which Cash America is bound.     (e)   The Board
of Directors of Cash America has approved the terms and conditions of this
Agreement and has determined that entering into this Agreement is in the best
interests of Cash America.     (f)   This Agreement complies with and is
enforceable under the Rules and the operation of the Program in accordance with
this Agreement and the Program Guidelines will not violate any of the Rules.    
(g)   Neither Cash America nor any principal thereof has been or is the subject
of any of the following:



  (i)   Criminal conviction (other than misdemeanor traffic offenses);     (ii)
  IRS lien;     (iii)   Enforcement agreement, memorandum of understanding,
cease and desist order, administrative penalty, or similar agreement concerning
lending matters;     (iv)   Administrative or enforcement proceeding or material
investigation commenced by the Securities Exchange Commission, state securities
regulatory authority, Federal Trade Commission, or any other state or federal
Regulatory Authority (excluding routine examinations conducted by a Regulatory
Authority and excluding communications received in the ordinary course of
business from any Regulatory Authority such as communications concerning
consumer complaints or communications related to immaterial issues); or     (v)
  Restraining order, decree, injunction, or judgment in any proceeding or
lawsuit alleging fraud or deceptive practices or illegal activity on the part of
Cash America or any principal thereof.

For purposes of this subsection the word “principal” of Cash America shall
include (i) any person directly or indirectly owning a ten percent or more
equity interest of Cash America, (ii) any officer or director of Cash America,
and (iii) any person actively participating in the control of Cash America’s
business.

     13. Lender’s Representations and Warranties. Lender makes the following
warranties and representations to Cash America, all of which shall survive the
execution and termination of this Agreement for any reason:

8



--------------------------------------------------------------------------------



 



  (a)   This Agreement is valid, binding and enforceable against Lender in
accordance with its terms and has received all necessary corporate approvals to
enter into this Agreement or perform its obligations hereunder.     (b)   Lender
is a limited liability company duly formed, validly existing, and in good
standing under the laws of the State of Ohio and is authorized and registered to
do business in each state in which the nature of its activities makes such
authorization, registration, or licensing necessary or required. Lender is not
affiliated with Cash America or any affiliate of Cash America.     (c)   Lender
has the full organizational power and authority to execute and deliver this
Agreement and perform all of its obligations hereunder.     (d)   The provisions
of this Agreement and the performance of each of Lender’s obligations hereunder
do not conflict with Lender’s Articles of Organization, Operating Agreement, or
any agreement, contract, lease, or obligation to which Lender is a party or by
which Lender is bound.     (e)   Each Manager and Managing Member has approved
the terms and conditions of this Agreement and has determined that the entering
of this Agreement by Lender is in the best interests of Lender.     (f)  
Neither Lender nor any principal thereof has been or is the subject of any of
the following:



  (i)   Criminal conviction (other than misdemeanor traffic offenses);     (ii)
  IRS lien;     (iii)   Enforcement agreement, memorandum of understanding,
cease and desist order, administrative penalty, or similar agreement concerning
lending matters;     (iv)   Administrative or enforcement proceeding or
investigation commenced by the Securities Exchange Commission, state securities
regulatory authority, Federal Trade Commission, or any other state or federal
Regulatory Authority (excluding routine examinations conducted by a Regulatory
Authority and excluding communications received in the ordinary course of
business from any Regulatory Authority such as communications concerning
consumer complaints or communications related to immaterial issues); or     (v)
  Restraining order, decree, injunction, or judgment in any proceeding or
lawsuit alleging fraud or deceptive practices or illegal activity on the part of
Lender or any principal thereof.

9



--------------------------------------------------------------------------------



 



For purposes of this subsection the word “principal” of Lender shall include
(i) any person directly or indirectly owning a ten percent or more equity
interest of Lender, (ii) any officer or director of Lender, and (iii) any person
actively participating in the control of Lender’s business.

     14. Ownership of Customer Information. Lender and Cash America shall
jointly own all Borrower names, addresses, and telephone numbers and all account
and other information, including payment information, regarding Borrowers and
Loan applicants who have been declined and all records, data, and information
pertaining to the foregoing (collectively, “Customer Information”); provided,
however, that neither party will use any of such Customer Information except to
the extent permitted by the Program Guidelines and the privacy policies of each
of Cash America and Lender set forth in the documents described in the Program
Guidelines. Notwithstanding the foregoing, without the need for obtaining
Lender’s consent, Cash America shall be free to use Customer Information for
purposes of marketing, offering, selling, brokering, underwriting and providing
other products and services, including, without limitation, other loan products
and services that may be offered to consumers by Cash America, any Third Party
Service Provider of Cash America or any other lenders through the distribution
channels of Cash America and any Third Party Service Provider of Cash America,
provided that, in all cases, however, any use by Cash America of any such
Customer Information shall comply with (i) all applicable Rules, (ii) the
requirements of the Program Guidelines, and (iii) the above-described privacy
policies of both Cash America and Lender and in the event any such Customer
Information is used in connection with marketing, offering, selling, brokering,
underwriting or providing loans made by any party other than Cash America,
Lender agrees that such other lender may jointly own such Customer Information
with Cash America and Lender, so long as such other lender has a privacy policy
no less restrictive than Lender’s privacy policy described in the Program
Guidelines and agrees in writing to comply with such privacy policy and the
privacy policies of Cash America and Lender. In addition, notwithstanding that
Lender has an ownership interest in the Customer Information, Lender agrees that
it will not use the Customer Information to market other products or services to
the Borrowers or to Loan applicants who have been declined without the prior
written consent of Cash America. Notwithstanding anything herein to the
contrary, Cash America shall be the sole owner of all CSO Disclosure Statements
and all CSO Contracts and any information contained therein. The rights and
obligations of the parties under this Section 14 shall indefinitely survive the
termination of this Agreement.

     15. Term. The term of this Agreement shall be for a period of two (2) years
commencing as of the date hereof; provided, however, that either party may
terminate this Agreement prior to the expiration of its term pursuant to the
provisions of this Section 15 and Section 16 below. Each party hereto shall have
the right to terminate this Agreement immediately upon written notice to the
other party hereto, if (i) the terminating party determines in its reasonable
discretion that the activities of the parties under this Agreement or the
Program are illegal under or prohibited by any of the Rules; (ii) any Regulatory
Authority having jurisdiction over the Program, Cash America or the Lender
requires the terminating party to terminate this Agreement; (iii) the
terminating party determines in its reasonable discretion that continued
operation of the Program may materially adversely affect the ongoing operations
of the terminating party or those of the terminating party’s affiliates; and in
the event of a termination of this Agreement pursuant to this clause (iii), the
terminating party shall provide the

10



--------------------------------------------------------------------------------



 



other party with a written explanation of the basis for such termination, and
(iv) the terminating party determines in its reasonable discretion that
continued operation of the Program may materially adversely affect the
relationship between the terminating party or any of its affiliates and any
Regulatory Authority having jurisdiction over any of them.

     In addition, if Lender modifies any Loan term, interest rate, fee, or other
charge pursuant to Section 9 above, or if Lender materially modifies any
underwriting criteria for the Loans pursuant to Section 9 above, Cash America
may terminate this Agreement upon thirty (30) days’ written notice to Lender if
Cash America determines in its reasonable discretion that such modification by
Lender would render it economically infeasible for Cash America to continue to
perform its duties and responsibilities hereunder or that such modification
would cause any aspect of the Program to be in violation of any Rule.

     Notwithstanding termination of this Agreement, the parties’ obligations
with respect to outstanding Loans shall remain in effect for so long as such
Loans remain outstanding.

     16. Termination Upon Default.



  (a)   Either party shall have the right to terminate this Agreement upon
occurrence of one or more of the following events:



  (i)   failure by the other party to observe or perform that party’s
obligations to the other hereunder or to comply with any provision of this
Agreement, so long as the failure or nonperformance is not due to the actions of
the terminating party;     (ii)   in the event any Financial Information (as
defined below), representation, warranty, statement or certificate furnished to
either party by the other in connection with this Agreement, or any separate
material statement or document delivered or to be delivered hereunder by either
party to the other, is materially false, misleading, or inaccurate as of the
date made or delivered; and     (iii)   in the event a party hereto (or an
affiliate of such party) defaults under any other agreement executed between the
parties hereto (and/or any of their respective affiliates) and such default
continues beyond any applicable notice and cure period provided for such default
under such other agreement.



  (b)   The Agreement may be terminated pursuant to subsection (a)(i) above only
if the default continues for a period of thirty (30) days after the defaulting
party receives written notice from the other party specifying the default in the
case of a non-monetary default, or ten (10) days after the defaulting party
receives written notice from the other party specifying the default in the case
of a failure to pay any amount when due hereunder.

11



--------------------------------------------------------------------------------



 



  (c)   In addition to any other right to terminate this Agreement, a party may
terminate this Agreement if the other party hereto, or such other party’s
principals (as defined in Sections 12 or 13 above, as the case may be) is the
subject of any of the following or if any of the following occurs with respect
to such other party or such other party’s principals: insolvency, inability to
pay its debts as they become due, the filing of a voluntary bankruptcy petition,
the filing of an involuntary bankruptcy petition which is not dismissed within
thirty (30) days after filing thereof, dissolution or termination of its
existence as a going concern, or the appointment of a receiver for any part of
its property.

     17. Indemnification.



  (a)   Cash America’s Indemnification Obligations. Cash America shall indemnify
and hold Lender and its partners and affiliates harmless against any and all
claims, demands, liabilities, losses, penalties, fines, judgments, damages or
expenses (including, without limitation, legal fees, court costs, accounting
fees and class action costs) (collectively, “Damages”) accruing or arising out
of (i) any breach by Cash America of its obligations under this Agreement or the
inaccuracy of any warranty or representation of Cash America set forth in this
Agreement; (ii) the act or omission of Cash America or its employees, agents or
representatives; (iii) any act or omission of any Third Party Service Provider
retained by Cash America, the inaccuracy of any warranty or representation made
for the benefit of Lender by any Third Party Service Provider retained by Cash
America, or the breach of any obligation owed to Lender by any Third Party
Service Provider retained by Cash America; (iv) any claim or determination that
the Loans or the activities of the parties hereunder are illegal under or
prohibited by any of the Rules and any other claim asserted by or on behalf of
Borrowers or a Regulatory Authority with respect to the Loans, and (v) any
examination or audit conducted by a Regulatory Authority as provided in
Section 21. Nothing herein, however, shall be construed to require Cash America
to indemnify Lender for any Damages directly arising out of any Lender Breach
(hereinafter defined) or the fraud or willful misconduct of Lender. The term
“Lender Breach” shall mean the breach by Lender of any of its obligations
expressly set forth herein; provided, however, any breach by Lender arising out
of or related to the failure of Lender to comply with the Rules shall not be
deemed a Lender Breach unless and until Lender fails to comply with its
obligations under the last sentence of Section 9 hereof.     (b)   Lender’s
Indemnification Obligations. Lender shall indemnify and hold Cash America and
its partners and affiliates harmless against any and all Damages accruing or
arising out of (i) any Lender Breach or the inaccuracy of any warranty or
representation of Lender set forth in this Agreement; (ii) the willful act or
omission of Lender or its employees, agents or representatives, or (iii) any act
or omission of any Third Party Service Provider retained by Lender without the
consent of Cash America, the inaccuracy of any warranty or representation made
for the benefit of Cash America by any Third Party Service Provider retained by
Lender without the consent of Cash America, or the breach of any obligation owed
to Cash America by any Third Party Service Provider retained by Lender

12



--------------------------------------------------------------------------------



 



      without the consent of Cash America. Nothing herein, however, shall be
construed to require Lender to indemnify Cash America for any Damages directly
arising out of any breach by Cash America of its obligations under this
Agreement or the breach of any obligation of a Third Party Service Provider
retained by Cash America or the negligence or wrongful act of Cash America or
any Third Party Service Provider retained by Cash America.     (c)  
Indemnification Procedures. Each party shall promptly notify the other of any
suit or threat of suit of which that party becomes aware which may give rise to
a right to indemnification under this Agreement but in any event within 30 days
of the discovery of such claim; provided, however, that the failure of a party
alleging a right of indemnity hereunder to provide prompt notice to the other
shall relieve the indemnifying party of its obligations hereunder only to the
extent that the indemnifying party can prove that such failure to provide prompt
notice actually and materially prejudiced the rights of such party. The
indemnifying party shall promptly reimburse the indemnified party for all
Damages incurred by the indemnified party (including Damages incurred in advance
of the final disposition of the underlying claim), shall bear all expenses in
defending any such claim or matter, and shall be entitled to participate in the
settlement or defense of any matter for which the other party seeks indemnity
hereunder and, if the indemnifying party elects, to take over and control the
defense and settlement thereof utilizing counsel of its choice in consultation
with the indemnified party (in which case the indemnified party shall have the
right to employ separate counsel of its choice, but the fees and expenses of
such counsel shall be at the expense of the indemnified party). In all cases,
the indemnifying and indemnified parties shall cooperate and assist each other
in all reasonable respects in the defense and settlement of any such action.    
(d)   Obligation to Refund Advanced Damages. In the event that either party
reimburses the other for Damages pursuant to the indemnification provisions of
this Section 17, in advance of the final disposition of the underlying claim,
and if it is ultimately determined by settlement or pursuant to the dispute
resolution provisions hereof that such Damages directly arose out of an
occurrence that did not require such indemnification under Section 17(a) or
17(b), as applicable, then the reimbursed party agrees to repay to the other
party any such Damages for which it received advanced reimbursement to which it
was not entitled hereunder. All Damages required to be repaid under this Section
17(d) shall be repaid within 5 business days following the above described
ultimate determination.     (e)   Survival. This Section 17 shall survive any
termination or expiration of this Agreement.

     18. Expenses. Except as expressly provided to the contrary in this
Agreement, each party shall be responsible for all expenses incurred by it in
the performance of its obligations under this Agreement, including any expenses
incurred by it in performing its respective duties set forth in Sections 3 or 4
above, as the case may be.

13



--------------------------------------------------------------------------------



 



     19. Scope of Relationship. The parties agree that the relationship
established by this Agreement is non-exclusive. Without limiting the foregoing
and subject to the provisions of Sections 14 and 20 of this Agreement, each
party hereto is expressly permitted, without the need for obtaining any further
consent or approval from the other party hereto, to market, offer, sell, broker,
underwrite and/or provide other products and services, including, without
limitation, any other loan products and services and specifically including,
without limitation, any loan products and services similar in scope and nature
to the Loans and the related services contemplated by the Program Guidelines,
through any of their respective distribution channels and the distribution
channels of their respective Third Party Service Providers, including, without
limitation, any of such distribution channels through which Loans are offered
pursuant to this Agreement.

     20. Confidential Information. In performing their obligations pursuant to
this Agreement, each party may have access to and receive disclosure of certain
confidential information about the other party or parties, including, without
limitation, the names and addresses of a party’s customers or members, marketing
plans and objectives, research and test results, and other information which is
confidential and the property of the party disclosing the information
(“Confidential Information”). The parties agree that the term Confidential
Information shall include this Agreement, the Program Guidelines, and the
Program Materials, as the same may be amended and modified from time to time.
Confidential Information shall not include information in the public domain or
which is independently developed by the other party. Lender and Cash America
agree that Confidential Information shall be used by each party solely in the
performance of its obligations under this Agreement. Each party shall receive
Confidential Information in confidence and shall not disclose Confidential
Information to any third party, except as may be permitted hereunder or under
the Program Documents, or as may be necessary to perform its obligations
hereunder, or as may be otherwise agreed in writing by the party furnishing the
information, or as required by the Rules or any Regulatory Authority.
Notwithstanding anything herein to the contrary, except as provided in
Section 19 above, nothing herein shall prohibit either party hereto from
entering into agreements with any other party that include program guidelines
and program materials that may or may not be the same as, or substantially
similar to, the Program Guidelines and Program Materials. Upon request or upon
any expiration or termination of this Agreement, each party shall return to the
other party or destroy (as the latter may instruct) all of the latter’s
Confidential Information in the former’s possession which is in any written or
other recorded form, including data stored in any computer medium; provided,
however, that a party may retain the Confidential Information of the other party
(but subject to the requirements of this Section 20) to the extent that such
party needs access to such information to continue to perform any of its
obligations hereunder or to broker or service Loans or otherwise perform
obligations owed by such party to another party. Notwithstanding the foregoing,
to the extent there are any inconsistencies between this Section 20 and
Section 14 above, the provisions of Section 14 above shall control.

     21. Regulatory Examinations and Financial Information. Each party agrees to
submit to any examination which may be required by any Regulatory Authority with
audit and examination authority over the other party, to the fullest extent that
such Regulatory Authority may require and to the fullest extent provided by law.
Each party (either directly or by the use of accountants or other agents or
representatives) may audit, inspect, and review the other party’s files,
records, and books with respect to the Loans, the Program and its business
operations. Each party agrees to prepare, and shall preserve for at least three
(3) years from the dates of their

14



--------------------------------------------------------------------------------



 



preparation, quarterly balance sheets and quarterly statements of income,
retained earnings and cash flows for the last twelve months, together with
complete and accurate books, records, and accounts prepared and maintained on a
consistent basis and in accordance with generally accepted accounting principles
(collectively, the “Financial Information”). Upon the request of a party hereto,
the other party hereto agrees to deliver to the requesting party, within 30 days
of receiving such request, the delivering party’s Financial Information,
certified as true and correct by an officer or principal of the delivering part
(such request not to be made more often than every three months). Each party
agrees to submit such information as the other party may from time to time
reasonably request in order to ascertain the submitting party’s compliance with
the requirements of this Agreement and compliance with the Program. Each party
agrees to submit to operational audits and audits of such party’s electronic
data processing functions, as the other party may reasonably request from time
to time. The auditing party will promptly submit the results of such audits to
the audited party. Any such audit shall be performed at the auditing party’s
sole cost and expense. The parties acknowledge and agree that, as and to the
extent provided by law, Lender shall be responsible to Borrowers, prospective
Borrowers, and Regulatory Authorities having jurisdiction over Lender and/or the
Program for compliance with the Rules as they may apply to the Loans and the
Program Materials, but subject to the full performance by Cash America of its
obligations hereunder and the accuracy of Cash America’s warranties and
representations set forth herein concerning compliance with the Rules. Cash
America acknowledges that in discharging its compliance obligations under the
Rules Lender shall rely on the full performance by Cash America of its duties
and obligations hereunder and the accuracy of Cash America’s warranties and
representations set forth herein.

     22. Relationship of Parties; No Authority to Bind. Lender and Cash America
agree they are independent contractors to each other in performing their
respective obligations hereunder. Nothing in this Agreement or in the working
relationship established and developed hereunder shall be deemed or is intended
to be deemed, nor shall it cause, Lender and Cash America to be treated as
partners, joint ventures, joint associates for profit or otherwise be deemed to
create a relationship of agent and principal. Neither party shall have any
authority to bind the other party to any agreement except to the extent
expressly permitted herein. Except as expressly set forth in this Agreement to
the contrary, no actions or failure to act on the part of a party hereto shall
be construed to imply the existence of any authority not expressly granted
herein. Except as expressly provided herein or in the Program Guidelines, Cash
America is not authorized to, and shall not make or amend any contract, incur
any debt or liability, or extend any credit or enter into any obligation on
behalf of Lender; modify or amend any document evidencing a Loan (a “Loan
Document”), extend the time for making any payment which may become due under
any Loan; or waive any of Lender’s rights or privileges under any agreement made
by Lender. Cash America understands and agrees that Cash America’s name shall
not appear on any Loan Document as the maker of a Loan and that Cash America
shall not have any participation in the credit decision to make or provide a
Loan, a Loan renewal or a Loan refinance or any participation in any act
pertaining to the funding of a Loan, a Loan renewal or a Loan refinance. Cash
America shall refer to Lender any inquiries concerning the accuracy,
interpretation, or legal effect of any Loan Document. Cash America shall not
negotiate the terms of any Loan Document on behalf of Lender. Lender shall be
deemed to have received and reviewed the Loan Documents and supporting materials
only after the Loan Documents and materials have been previously received at
Lender’s offices or if designated by Lender, by Processor. Cash America shall
not represent to anyone that Cash America has the authority or power to do any
of the

15



--------------------------------------------------------------------------------



 



foregoing and shall make no representations concerning Lender’s transactions
except as expressly authorized in writing. Lender shall not have any authority
or control over any of the property interests or employees of Cash America, nor
shall Lender have any authority or control over any of the property interests or
employees of those affiliates of Cash America that own and operate stores at
which potential Borrowers are offered the opportunity to complete and submit
applications for Loans. As used herein, the term “Loan Document” shall not
include any agreements that Cash America or any affiliate of Cash America may
enter into directly with any party that governs the agreement of Cash America or
an affiliate of Cash America to attempt to broker a Loan on behalf of any
Borrower or any party who applies for, but is denied, a Loan.

     23. Governing Law; Arbitration. This Agreement shall be construed and
performed in accordance with the laws of the State of Florida. At the request of
either party, any dispute between the parties relating to this Agreement shall
be submitted to binding arbitration under the Commercial Arbitration Rules of
the American Arbitration Association, provided, however, that a party seeking
specific performance hereunder pursuant to Section 30 below may pursue such
remedy in court. Unless otherwise agreed to by both parties, the location for
any arbitration proceedings concerning this Agreement shall be in Montgomery
County, Ohio. In the event that a party initiates a lawsuit in court concerning
an arbitrable claim, controversy or dispute, such party shall pay the other
party for the costs, including attorneys’ fees that the other party incurs to
obtain an order from the court to stay or dismiss the lawsuit or otherwise
compel arbitration. The arbitrator shall be authorized to award such relief as
is allowed by law. Except as provided below, each party shall be responsible for
its own attorneys’ fees incurred during the course of the arbitration, as well
as the costs of any witnesses or other evidence such party produces or causes to
be produced. The award of the arbitrator shall include findings of fact and
conclusions of law. Except as required by law, such award shall be kept
confidential, and shall be final, binding, and conclusive on the parties.
Judgment on the award may be entered by any court of competent jurisdiction. The
prevailing party in the resolution of any dispute (“Dispute Resolution”)
concerning this Agreement, any provision hereof or any actual or alleged breach
shall be entitled to its reasonable attorneys’ fees, including investigation and
costs of discovery, and other costs connected with such Dispute Resolution, in
addition to all other recovery or relief. The prevailing party shall be that
party receiving substantially the relief sought or successfully defending
substantially the position maintained in the Dispute Resolution, whether or not
brought to final award or judgment. The parties agree that in the event of any
litigation hereunder, including litigation brought pursuant to Section 30 below,
the exclusive venue and place of jurisdiction for such litigation shall be in
the State Courts or the Federal District Courts situated in Montgomery County,
Ohio, and each party hereto specifically consents and submits to the personal
jurisdiction of such courts.

     24. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
hereof, such provision shall be fully severable and this Agreement shall be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof shall remain
in full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision, there shall be added
automatically as part of this Agreement a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

16



--------------------------------------------------------------------------------



 



     25. Guaranty. Cash America shall cause Cash America International, Inc.
(“CAI”) to guaranty all of Cash America’s obligations under this Agreement
pursuant to a separate guaranty agreement in form and substance reasonably
satisfactory to Lender. In addition, Cash America agrees to cause CAI to provide
to Lender quarterly and annual reports concerning CAI consisting of the
financial and related information filed by CAI with the Securities and Exchange
Commission (“SEC”) (or, if CAI ceases to be a publicly held company, such
information as it would file with the SEC if it were still publicly held) at
such times as such information is required to be filed with the SEC.

     26. Successors and Third Parties. This Agreement and the rights and
obligations hereunder shall bind and inure to the benefit of the parties hereto
and their successors and assigns. Except as expressly provided herein with
respect to Third Party Service Providers, the rights and benefits hereunder are
specific to the parties and shall not be delegated or assigned without the prior
written consent of the other party, which shall not be unreasonably withheld. As
a condition to an assignment of any rights or benefits hereunder, the assignee
of such rights and benefits must agree to be bound by the terms of this
Agreement pursuant to an assignment document executed by such assignee, in form
and substance reasonably satisfactory to both Lender and Cash America. Nothing
in this Agreement is intended to create or grant any right, privilege, or other
benefit to or for any person or entity other than the parties hereto.

     27. Notices. All notices, requests, and approvals required or permitted by
this Agreement shall be in writing and addressed/directed to the other party at
the address/facsimile number below or at such other address of which the
notifying party hereafter receives notice in conformity with this Section 27.
All such notices, requests, and approvals shall be deemed given upon the earlier
of facsimile transmission or actual receipt thereof:

         
 
  To Lender:   NCP Finance Florida, LLC
 
      100 East Third Street, 5th Floor
 
      Dayton, Ohio 45402
 
      Fax No.: 937.586.9474
 
      Attention: Brenda K. Stampfli
 
       
 
  To Cash America:   Cash America Financial Services, Inc.
 
      1600 West Seventh Street
 
      Fort Worth, Texas 76102
 
      Fax No.: 817.570.1647
 
      Attention: General Counsel

     28. Waiver. Neither party hereto shall be deemed to have waived any of its
rights, powers or remedies hereunder except in an express writing signed by an
authorized agent or representative of the party to be charged with such waiver.

     29. Counterparts. This Agreement may be executed and delivered by the
parties hereto in any number of counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.
Any signature on this Agreement may be a

17



--------------------------------------------------------------------------------



 



facsimile signature and all parties agree that any signature delivered by
facsimile shall be treated as an original signature to any such document

     30. Specific Performance. Certain rights which are subject to this
Agreement are unique and are of such a nature as to be inherently difficult or
impossible to value monetarily. In the event of a breach of this Agreement by
either party, an action at law for damages or other remedies at law would be
inadequate to protect the unique rights and interests of the parties.
Accordingly, the terms of this Agreement shall be enforceable in a court of
equity by a decree of specific performance or injunction. Such remedies shall,
however, be cumulative and not be exclusive and shall be in addition to any
other remedy which the parties may have.

     31. Further Assurances. From time to time, the parties will execute and
deliver to the other such additional documents and will provide such additional
information as either may reasonably require carrying out the terms of this
Agreement.

     32. Entire Agreement. This Agreement, and the documents executed and
delivered pursuant hereto, constitute the entire agreement between the parties,
and may be amended or modified only by a writing signed by duly authorized
representatives of each party and dated subsequent to the date hereof. This
Agreement shall supersede and merge all prior communications, representations,
or agreements, either oral or written, between the parties hereto with respect
to the subject matter hereof, except where survival of prior written agreements
is expressly provided for herein.

     IN WITNESS WHEREOF, this Agreement is executed by the parties’ authorized
officers and representatives and shall be effective as of the date first above
written.

                      LENDER:       CASH AMERICA:
 
                    NCP FINANCE FLORIDA, LLC,       CASH AMERICA FINANCIAL
SERVICES, INC., an Ohio limited liability company       a Delaware corporation
 
                   
By:
      NMCapital, Inc.,            
 
      an Ohio corporation,       By:   /s/ Daniel R. Feehan
 
                   
 
      its Managing Member           Daniel R. Feehan, President

             
 
  By:   /s/ Lee Schear    
 
           
 
      Lee Schear, President    

18